Case 1:16-cr-20897-PAS Document 164 Entered on FLSD Docket 10/01/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 16-20897-CR-SEITZ

  UNITED STATES OF AMERICA

              v.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
                                           /




         RESPONSE BY PRINCESS CRUISE LINES, LTD. TO GOVERNMENT’S
                 STATUS REPORT FILED ON OCTOBER 1, 2019




   Markus/Moss PLLC                                 DECHERT LLP
   40 N.W. Third Street                             1095 Avenue of the Americas
   Penthouse One                                    New York, NY 10036
   Miami, FL 33128

                          Attorneys for Defendant Princess Cruise Lines, Ltd.
Case 1:16-cr-20897-PAS Document 164 Entered on FLSD Docket 10/01/2019 Page 2 of 4



          Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

  Carnival Corporation & plc (“Carnival”) (collectively referred to herein as the “Company”),

  respectfully submits this response to the status report filed by the United States on October 1,

  2019.

          1.     Metrics – At the last status conference, the Court directed the Government and

  the Company to confer about designing metrics to measure different aspects of the Company’s

  environmental performance. On July 24, the Government provided the Company with certain

  topics about which it wanted the Company to provide metrics. On September 25, the Company

  proposed methods to provide metrics about some of these topics, and explained challenges in

  providing metrics about other topics.

          In its status report, the Government raises several additional questions about the

  Company’s proposed metrics, and indicates that it finds several of them insufficient. There are

  numerous technical issues raised by the Government’s request for metrics: The Company

  believes that conferral with the Government will be the most useful way of making progress on

  metrics. The goal will be for the Company to propose a method for providing metrics to the

  Interested Parties, CAM, and TPA on or before November 1, 2019. The Interested Parties, the

  CAM, and the TPA would submit comments. The Company would submit a final report on

  metrics to the Court shortly thereafter.

          2.     Special Condition 13 – The Government describes in its status report the

  Company’s process for reporting environmental incidents in accordance with Special Condition

  No. 13 of the judgment against Princess. As described by the Government, the Company’s

  process has changed, in response to observations and comments from the Government. The




                                                 1
Case 1:16-cr-20897-PAS Document 164 Entered on FLSD Docket 10/01/2019 Page 3 of 4



  change was implemented in July 2019, and the Company has solicited comments from the

  Government, but has received none.

         The status report states that the Government “is continuing its evaluation of the reports

  being received, and will, if appropriate, discuss further refinements with the Company as they

  manifest themselves.” We look forward to further discussions.

         3.      The Westerdam – The Government has discussed in multiple submissions to the

  Court a discharge of gray water by the Westerdam that occurred in Glacier Bay in September

  2018, and the Government’s related concern that the Westerdam and certain of the Company’s

  other ships record those discharges in an electronic database rather than a hard copy book.

         At the June 3, 2019, probation plea proceeding, the Government agreed that it would

  forego any probation violations known to the Government as of May 1, 2019. The matters that

  the Government refers to in its submission are currently the subject of an investigation by the

  United States Attorney in the District of Alaska and the Department of Justice’s Environmental

  Crimes Section.


         Dated: October 1, 2019
         Miami, Florida


                                               Respectfully submitted,

                                               MARKUS/MOSS PLLC
                                               By: /s/ David Oscar Markus
                                               David Oscar Markus (FBN 119318)
                                               dmarkus@markuslaw.com
                                               40 N.W. Third Street
                                               Penthouse One
                                               Miami, FL 33128
                                               Tel: (305) 379-6667

                                               and



                                                  2
Case 1:16-cr-20897-PAS Document 164 Entered on FLSD Docket 10/01/2019 Page 4 of 4



                                     David N. Kelley (pro hac vice)
                                     Benjamin E. Rosenberg (pro hac vice)
                                     DECHERT LLP
                                     1095 Avenue of the Americas
                                     New York, New York 10036
                                     Tel.: (212) 698-3500

                                     Attorneys for Defendant




                                        3
